DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I, claims 1-5, in the reply filed on Sep. 10, 2021 is acknowledged.
Claims 6-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on Sep. 10, 2021.

Claim Interpretation

The present specification (¶¶ [0025]-[0026]) contains a description of the polydispersity index and the porosity “in the present invention”. These descriptions have been construed as controlling definitions of the presently recited polydispersity index and porosity properties.

Claim Rejections – 35 U.S.C. § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 5 are rejected under 35 U.S.C. §§ 102(a)(1) and 102(a)(2) as being anticipated by WO 2016/195435 A1 (herein “Ahn”). US Patent Application Publication No. 2017/0291975 A1 is referred to herein as an equivalent English publication of Ahn.
As to claims 1, 3, and 5: Ahn describes a vinyl chloride homopolymer (see Comparative Example 1 in ¶ [0107]) having a polydispersity of 2.0056 (see Table 3) and a porosity of 60.172% (see Table 4).

Claim Rejections – 35 U.S.C § 112

The following is a quotation of 35 U.S.C. § 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-5 are rejected under 35 U.S.C. § 112(a), because the specification, while being enabling for vinyl chloride homopolymers having a porosity of 60-67.8% or an average pore diameter of 300-415.3 nm, does not reasonably provide enablement for the more broadly claimed polymers which encompass copolymers, porosities above 67.8%, or average pore diameters above 415.3 nm. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurately in scope with these claims.
Case law holds that applicant's specification must be "commensurately enabling [regarding the scope of the claims]" Ex parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1989) otherwise undue experimentation would be involved in determining how to practice and use applicant's invention. Although the statute itself does not use the phrase "undue experimentation", it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation as stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). 
Specifically, in In re Wands the Court set forth a non-exhaustive list of factors to be considered in determining whether undue experimentation would be involved in 
With respect to independent claim 1, the claim encompasses (factor (a)) a large number of copolymers of vinyl chloride, including different comonomers and proportions thereof, and thus the claims are very broad with respect to the composition of the claimed polymers. With respect to dependent claim 2, the claim encompasses all values of the average pore diameters above 300 nm, and thus the claim is very broad with respect to this property. With respect to dependent claim 4, the claim encompasses values of the average pore diameters as large as 600 nm, and thus the claim is broad with respect to this property.
The invention (factor (b)) is drawn generally to methods of making vinyl chloride polymers. The present specification (¶ [0065]) states that “the vinyl chloride polymer of the present invention is characterized in being specified as a vinyl chloride homopolymer to solve the above problems”, and thus the specification both disclaims copolymers and identifies problems with their production.
The prior art (factors (c)-(e)) does not, to the examiner’s knowledge, contain a disclosure of the manner of making vinyl chloride (co)polymers having porosities above 67.8% or average pore diameters above 415.3 nm.
The present application (factors (f)-(g)) contains working examples in which vinyl chloride homopolymers are produced and which have porosities of at most 67.8% and average pore diameters of at most 415.3 nm. The application does not contain any guidance regarding the steps that would be taken to achieve porosities above 67.8%, or average pore diameters above 415.3 nm.
It is therefore concluded that undue experimentation would be required to make the invention commensurately in scope with the claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/RICHARD A HUHN/Primary Examiner, Art Unit 1764